

 
DEFAULT WAIVER AND FOURTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS DEFAULT WAIVER AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made as of December 31, 2008 (the “Amendment Effective Date”)
between SILICON VALLEY BANK, a California chartered bank, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 (“Bank”)
and GIGOPTIX, LLC, an Idaho limited liability company (“Borrower,”) whose
address is 2400 Geng Rd., Suite 100, Palo Alto, CA 94303.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of October 5, 2007, as amended by that certain First
Amendment to Loan and Security Agreement dated as of August 21, 2008, that
certain Default Waiver and Second Amendment to Loan and Security Agreement dated
as of September 26, 2008, and that certain Third Amendment to Loan and Security
Agreement dated as of October 27, 2008 (the “Existing Loan Agreement.”)
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Existing Loan Agreement.
 
C.           Borrower is in default under the Existing Loan Agreement. Borrower
has requested that Bank waive the default and extend the maturity of the
Existing Loan Agreement as more fully set forth herein.
 
D.           Bank has agreed to waive one specific default and to extend the
maturity of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth in this Amendment.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are acknowledged, and
intending to be legally bound, the parties hereto agree as follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Existing Loan
Agreement.  The Existing Loan Agreement, as modified by this Amendment, and as
it may be further amended from time to time in a writing signed by the parties,
is sometimes referred to herein as the “Loan Agreement.”
 
2.           Amendments to Existing Loan Agreement.
 
2.1           Section 13 (Definitions).  The following term and its definition
set forth in Section 13.1 are amended in their entirety and replaced with the
following:
 
 
 

--------------------------------------------------------------------------------

 
 
“Maturity Date” is February 28, 2009.


2.2           Section 13 (Definitions).  The following term and its definition
are added to Section 13.1:
 
“Guarantor” is any present or future guarantor of the Obligations.
 
2.3           Section 2.1.1(f)    Maturity.    Section 2.1.1(f) of the Existing
Loan Agreement is deleted in its entirety and is replaced by the following:
 
(f)           Maturity.  Unless otherwise terminated pursuant to subsection
2.1(g) or (h) below, this Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.
 
2.4           Section  6.5(a)  Accounts.  Section 6.5(a) is deleted in its
entirety and replaced by the following:
 
(a)           To permit Bank to monitor Borrower’s financial performance and
condition, Borrower and all of Borrower’s United States Subsidiaries shall
maintain their primary operating deposit accounts and securities accounts with
Bank and Bank’s affiliates.  Borrower shall maintain at least $800,000 on
deposit with Bank and Bank’s affiliates at all times.  Each Guarantor shall
maintain all of its depository, operating and securities accounts with Bank,
Bank’s affiliates, or the depository institutions specified in the Perfection
Certificate delivered to Bank in connection with the Default Waiver and Fourth
Amendment to Loan and Security Agreement between Borrower and Bank.
 
3.           Acknowledgement of Defaults; Consent to Merger.
 
3.1           Borrower acknowledges that it is in default under Section 7.3 of
the Existing Loan Agreement.  Borrower completed its merger with an affiliate of
Lumera Corporation without obtaining Bank’s prior consent (the “Existing
Default.”)
 
3.2           Borrower has asked Bank to extend the maturity to February 28,
2009, to waive the Existing Default, and to consent to the merger.  Subject to
the terms and conditions and in reliance on the representations and warranties
set forth in this Amendment: (a) Bank agrees to amend the Existing Loan
Agreement to extend the maturity, as set forth in Section 2.2 above;  (b) Bank
waives the Existing Default; and (c) Bank consents to the merger.  Bank reserves
each of its rights and remedies, including without limitation its rights to
terminate the Loan Agreement, accelerate the maturity, and exercise its creditor
remedies, if any Event of Default occurs after the Effective Date of this
Amendment, or if any Event of Default of which Bank is unaware has occurred as
of the Effective Date.
 
4.           Limitation of Amendment, Waiver and Consent.
 
4.1           The amendment set forth in Section 2 above, and the waiver and
consent set forth in Section 3 above, are effective only for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any other default or any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
5.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
5.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
5.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Existing Loan Agreement, as
amended by this Amendment;
 
5.3           The organizational documents of Borrower delivered to Bank
contemporaneously and in connection with the execution of this Amendment are
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;
 
5.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Existing Loan Agreement, as
amended by this Amendment, have been duly authorized;
 
5.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Existing Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
 
5.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Existing Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made;
 
 
 

--------------------------------------------------------------------------------

 

5.7           The Current Report on Form 8-K filed by GigOptix, Inc. with the
Securities and Exchange Commission on December 10, 2008 (the “Form 8-K”)
accurately describes the transaction taking place involving the Borrower,
GigOptix, Inc. and Lumera Corporation, (the “merger”).  Borrower’s corporate
structure continues to be as described in that Form 8-K.  Borrower is a separate
legal entity, wholly owned by GigOptix, Inc. a Delaware corporation, which also
owns Lumera Corporation.  With the exception of certain deposit accounts
identified in the Perfection Certificate, Borrower owns substantially the same
assets, and it operates substantially the same business, as it did before the
merger.  Borrower has assumed no debt or other liabilities of GigOptix, Inc. or
Lumera Corporation.  There is no inter-company debt between Borrower and any of
its affiliates;
 
5.8           Stellar Technologies, LLC has cancelled all Subordinated Debt of
Borrower, and has converted the Subordinated Debt to equity.  Borrower is not
indebted to Stellar Technologies in any amount; and
 
5.9            This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms.
 
6.           Release by Borrower.
 
6.1           FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
 
6.2           In furtherance of this release, Borrower expressly acknowledges
and waives any and all rights under Section 1542 of the California Civil Code,
which provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
expect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
(Emphasis added.)
 
6.3           By entering into this release, Borrower recognizes that no facts
or representations are ever absolutely certain and it may hereafter discover
facts in addition to or different from those which it presently knows or
believes to be true, but that it is the intention of Borrower hereby to fully,
finally and forever settle and release all matters, disputes and differences,
known or unknown, suspected or unsuspected; accordingly, if Borrower should
subsequently discover that any fact that it relied upon in entering into this
release was untrue, or that any understanding of the facts was incorrect,
Borrower shall not be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances
whatsoever.  Borrower acknowledges that it is not relying upon and has not
relied upon any representation or statement made by Bank with respect to the
facts underlying this release or with regard to any of such party’s rights or
asserted rights.
 
 
 

--------------------------------------------------------------------------------

 
 
6.4           This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release.  Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Amendment, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.
 
6.5           Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:
 
(a)           Except as expressly stated in this Amendment, neither Bank nor any
agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Amendment.
 
(b)           Borrower has made such investigation of the facts pertaining to
this Amendment and all of the matters appertaining thereto, as it deems
necessary.
 
(c)           The terms of this Amendment are contractual and not a mere
recital.
 
(d)           This Amendment has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Amendment is signed
freely, and without duress, by Borrower.
 
(e)           Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every Released Claim and every
other matter which it releases herein, and that it has not heretofore assigned
or transferred, or purported to assign or transfer, to any person, firm or
entity any Released Claims or other matters herein released.  Borrower shall
indemnify Bank, defend and hold it harmless from and against all claims based
upon or arising in connection with prior assignments or purported assignments or
transfers of any Released Claims or matters released herein.


7.           Integration.  This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
 
8.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Effectiveness.  This Amendment shall be deemed effective as of the
“Amendment Effective Date,” which is the date set forth in the preamble hereto,
provided that each of the following conditions precedent has been satisfied: (a)
the due execution and delivery of this Amendment by Borrower and Bank; (b)
Borrower has provided an updated perfection certificate and borrowing
resolutions, and such other instruments, agreements and other items as Bank may
request; (c) GigOptix, Inc. has executed and delivered to Bank an unconditional
guaranty of Borrower’s Obligations, and GigOptix, Inc. has issued and delivered
to Bank a new warrant to replace the Warrant that was issued in 2007, which
guaranty and warrant shall be in form and substance satisfactory to Bank; and
(d) Bank shall have received from Borrower an amendment fee in an amount equal
to $3,000, and Bank’s legal fees and costs in connection with the preparation of
this Amendment and related searches and filings.
 
[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK
 
BORROWER
     
Silicon Valley Bank
 
GIGOPTIX, LLC,
   
an Idaho limited liability company
     
By:  
              /s/ Liam Fairbairn
 
By:  
              /s/ Avi S. Katz
Name: Liam Fairbairn
 
Name: Avi S. Katz
Title:   Relationship Manager
 
Title:  President

 
 
 

--------------------------------------------------------------------------------

 